DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 6-7 & 9 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 6-7 & 9 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1, 4-6 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1, 4-6 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding Claim 1: 
1. A kitchen waste processor, comprising: 
a base extending between an open top and a closed bottom end, a heater disposed within the base to extend from a portion of base adjacent to the open top towards the closed bottom end, a driver disposed inside the base and located at the closed bottom end thereof, and a first connector disposed inside the base and connected to the driver for rotatably engaging the first connector; 
a support pivotably connected to the base, thereby the base pivotably moves relative to the support; 
a container disposed in the base and protruding beyond the open top of the base, a second connector disposed inside the base and connected both to an underside of the container and to the first connector, thereby the container being rotatable relative to the base; 
a cover formed with a hole defined centrally therethrough, and a seal located within the hole, the cover being configured to alternatively receive a vacuum suction pipe therethrough in a first configuration and a blade shaft, therethrough in a second configuration, 
wherein the blade shaft is rotatably driven independent of the driver; and 
a locking device disposed between the container and the cover to seal the cover and the container relative to one another, the container receiving kitchen waste and bacteria therein, 
wherein the heater heats the container and the driver spins the container, thereby the kitchen waste in the container is fermented under high temperature to produce a fertilizer; 
further comprising a vacuum deodorizer is connected to the vacuum suction pipe, the vacuum deodorizer including a check valve, a steam separator, a filter, a cooler, a vacuum pump, and a mixer, and the vacuum suction pipe being serially connected to the check valve, the steam separator, the filter, the cooler, the vacuum pump, and the mixer. 
Regarding Claim 2: 
(cancelled)
Regarding Claim 3: 
3. The kitchen waste processor as claimed in claim 1, wherein the mixer receives bamboo charcoal and bamboo vinegar therein. 
Allowable Subject Matter
Claims 1, 3-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "The kitchen waste processor ... further comprising a vacuum deodorizer which is connected to the vacuum suction pipe, the vacuum deodorizer is connected to a check valve, a steam separator, a filter, a cooler, a vacuum pump and a mixer”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art: 
Shima (WO 2008059622 A1), hereinafter Shima, is silent to a deodorizer. 
Hayashi et al. (hereinafter Hayashi; JP 2004313931 A) discloses the waste processor of claim 1, and a deodorizer comprising a suction pipe (figure 11, elements 16 and 19), a steam separator (attached translation: page 5, last line to page 6 first line, i.e. moisture separator), a vacuum pump (21), a cooler (27), a mixer (18). Hayashi does not disclose a filter and a check valve. 
Cox et al. (hereinafter Cox; US 6106853 A) teaches a deodorizer comprising a vacuum pump (figure 6, element 108), a filter (column 22, line 23), a separator (column 41, line 37), and a mixer (column 22, line 36, i.e. charcoal mixer). Cox does not disclose a check valve and a cooler. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as no motivation is found to add the missing components of a deodorizer as claimed. 
Regarding Claim 7, 
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 7 obvious in combination with the rest of the claimed limitations set forth in the independent claim: 
"a step of grinding: grinding the kitchen waste by a grinder which is connected to the blade shaft; 
a step of odors removal: connecting a vacuum deodorizer with the vacuum sucking pipe, and sucking odor away from the container by the vacuum deodorizer, and 
a step of heating and spinning: putting the container in a basket which includes a heater and a driver, the container being heated while spinning to ferment the kitchen waste". 
The following closest prior arts fall short for the following reasons: 
Shima (WO 2008059622 Al) discloses a method of processing kitchen waste, the method 
comprising the steps of grinding and spinning the container (figure 5, i.e. step of grinding using a grinder (16); figure 1, i.e. step of spinning the container (50) using a driver (5)). Shima does not disclose a step of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
connecting a vacuum deodorizer. However, in the same field of endeavor, Hayashi (JP 2004313931 A) teaches a step of connecting a vacuum deodorizer to remove odors (figure 11, i.e. a hose (16, 19) connected to a cover (8) of a static container (2)). Combining Shima in view of Hayashi would destroy the workability of Shima's apparatus, because connecting a static hose to a rotating container is not feasible without destroying Shi ma's apparatus. 
Similarly, Hayashi discloses the steps of grinding (figure 11, i.e. a grinder (5) with a driver (7)) and connecting a suction hose to remove odors (figure 11, i.e. a hose (16, 19) connected to a container (2) to remove odors via a deodorizer (18)). Hayashi does not disclose the step of spinning the container. Modifying Hayashi in view of Shima to include the spinning features of Shima would destroy the workability of Hayashi's apparatus, since spinning a container designed to have a static connection with a hose would destroy the seal of said hose connection. 
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference as discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1566303 A, a basket comprising a locking device (figure 1). 
US 4704764 A, a waste basket (figure 1, element 10) comprising a suction pipe (42) located on a cover (26). 
US 4748905 A, a waste processor (figure 1) comprising a basket (12) with a vacuum pump (figure 3). 
US 5477623 A, a waste processor (figure 1) comprising a basket (2A) and a container (lA) with a driver (11). 
US 5551170 A, a waste processor (figure 1) comprising a basket (18) and a container (2) with a driver (5) and a cooler (9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725